FILED
                             NOT FOR PUBLICATION                            JUN 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JACKIE ROBINSON,                                 No. 10-55017

               Plaintiff - Appellant,            D.C. No. 3:07-cv-00409-JAH-NLS

  v.
                                                 MEMORANDUM *
R. DE LA VEGA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Jackie Robinson, who is civilly committed in the state of California, appeals

pro se from the district court’s summary judgment and from the jury verdict in his

42 U.S.C. § 1983 action alleging violations of his Fourth and Fourteenth

Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo the district court’s grant of summary judgment, Midwaters Trawlers Coop. v.

Dep’t of Commerce, 393 F.3d 994, 1002 (9th Cir. 2004), and for an abuse of

discretion review the district court’s evidentiary rulings and formulation of jury

instructions, White v. Ford Motor Co., 500 F.3d 963, 973 (9th Cir. 2007). We

affirm.

      The district court properly granted summary judgment on Robinson’s claims

against defendant Kolender because Robinson failed to raise a triable dispute as to

whether Kolender was personally involved in the allegedly unconstitutional

conduct. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (supervisory

liability attaches only if supervisor “participated in or directed the violations, or

knew of the violations or failed to act to prevent them”).

      The district court properly granted summary judgment on Robinson’s claims

against the County of San Diego because Robinson failed to raise a triable dispute

as to whether the allegedly unconstitutional conduct was a result of a failure to

train or an official policy or custom. See City of Canton v. Harris, 489 U.S. 378,

385-87 (1989) (municipal liability attaches only if unconstitutional conduct is

caused by failure to train or official policy or custom).

      We need not decide whether the district court applied the proper standard to

Robinson’s medical treatment claim because Robinson failed to raise a triable


                                            2                                     10-55017
dispute as to whether his constitutional rights were violated under any standard.

See Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1153 (9th Cir. 2009)

(summary judgment standard).

      The district court did not abuse its discretion in excluding at trial evidence

related to Robinson’s cut because the evidence was not relevant to the

reasonableness of the search. See Fed. R. Evid. 401-402.

      The district court did not abuse its discretion in refusing to instruct the jury

on the difference between a civil and criminal detainee because the difference was

not relevant to the reasonableness of the search. See Jones v. Blanas, 393 F.3d
918, 934 (9th Cir. 2004) (civil detainee may be subject to the same treatment as the

general criminal population if there is a “legitimate, non-punitive purpose” for the

treatment); see also Bell v. Wolfish, 441 U.S. 520, 559 (1979) (setting forth

reasonableness test).

      AFFIRMED.




                                           3                                     10-55017